USCA4 Appeal: 21-1663      Doc: 19         Filed: 10/03/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1663


        MARIA ESTELA CASTILLO; A.P.C.,

                            Petitioners,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: August 29, 2022                                        Decided: October 3, 2022


        Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: Luis C. Diaz, LAW OFFICES OF LUIS C. DIAZ, LLC, Silver Spring,
        Maryland, for Petitioners. Brian Boynton, Acting Assistant Attorney General, Anthony P.
        Nicastro, Assistant Director, Yanal H. Yousef, Office of Immigration Litigation, Civil
        Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
        Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1663      Doc: 19         Filed: 10/03/2022      Pg: 2 of 2




        PER CURIAM:

               Maria Estela Castillo and her minor son, A.P.C., both natives and citizens of El

        Salvador, petition for review of an order of the Board of Immigration Appeals (Board)

        denying as untimely their motion to reopen and declining to apply equitable tolling. Based

        on our review of the record, we are satisfied that the Board did not abuse its discretion in

        denying reopening. See Lawrence v. Lynch, 826 F.3d 198, 203 (4th Cir. 2016) (explaining

        standard of review). Accordingly, we deny the petition for review for the reasons stated

        by the Board. In re Castillo (B.I.A. May 10, 2021). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                               PETITION DENIED




                                                     2